PNG
    media_image1.png
    340
    340
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov











BEFORE THE PATENT TRIAL AND APPEAL BOARD


Application Number: 15/682,887
Filing Date: 22 Aug 2017
Appellant(s): United Technologies Corporation



__________________
Andrew D. Gathy
For Appellant


EXAMINER’S ANSWER





This is in response to the appeal brief filed March 11, 2022(1) Grounds of Rejection to be Reviewed on Appeal
Every ground of rejection set forth in the Office action dated 12 October 2021 from which the appeal is taken is being maintained by the examiner except for the grounds of rejection (if any) listed under the subheading “WITHDRAWN REJECTIONS.”  New grounds of rejection (if any) are provided under the subheading “NEW GROUNDS OF REJECTION.”
 (2) Response to Argument
Rejections under 35 USC 112(b)
In claim 1, which is an apparatus claim, the limitation “said at least one shaped pad is configured to take 100 percent of a liner pressure loss” is rejected under 35 USC 112(b). To provide structural context, claim 1 recites the shaped pad is formed in the combustor heat shield and extends through a cutout in the combustor support shell. The combustor support shell surrounds the combustor heat shield. The claim limitation is relative in the sense it implies that there are different shaped pads that can be formed in the combustor heat shield and extend through a cutout in the combustor support shell that take differing relative percentages of a liner pressure loss, such as a shaped pad that extends through the combustor support shell that takes a 99% liner pressure loss, which wouldn’t read on the limitation of claim 1. The limitation “take 100 percent of a liner pressure loss” is unclear because a standard for ascertaining when shaped pads extending through a combustor shell take differing amounts of liner pressure loss, such as taking 100% of a liner pressure loss versus taking 99% of liner pressure loss, is not disclosed. Thus, one of ordinary skill of the art would not be reasonably apprised of the scope of the invention.
Appellant refers to arguments by the Affiant to argue in the Appeal Brief at page 12 that “since the shaped pad extends through a cut out in the combustor support shell, the cooling fluid flows through a single wall and does not flow through a double wall. Thus, the shaped pad takes 100 percent of the liner pressure loss.” On page 13 of the Appeal Brief, Appellant refers to Affiant to state “the single pad has only one set of apertures and it takes all (100%) the pressure loss through the that set of apertures, unlike the two wall systems that behave like orifices in series.” This argument attempts to establish a meaning of the claim limitation by comparing it a two wall system, which doesn’t even have the claimed feature, i.e., a shaped pad extending through a combustor support shell.
Appellant never establishes what taking differing amounts of a liner pressure loss on a shaped pad extending through a combustor support shell means, such as a first shaped pad that extends through the cut-out in the combustor shell that takes a first amount the pressure loss and a second shaped pad that extends through the cut that takes a second amount of the pressure loss different than the first amount.  Appellant on page 13 of the Appeal Brief states that Examiner has correctly interpreted the limitation of taking 100 percent of a liner pressure loss to mean the flow passes through a passage in a single wall from the plenum above the combustor shell to the combustion chamber. By this argument of the Appellant, any shaped pad that extends through the combustor support shell that includes a passage that takes air from the plenum and transfers it the combustion chamber meets the requirements of the limitation that the shaped pad is configured to take 100 percent of a liner pressure loss. However, with this interpretation, since the claim already recites a shaped pad with the required structure to inherently take 100 percent of a liner pressure loss, it is unclear in what way taking 100 percent of a liner pressure loss further limits the claim. 
As explained in the Interview Summary of January 6, 2022, during prosecution, Appellant has only provided one example of shaped pad extending through a cut-out in a combustor support shell that takes less than 100 percent of liner pressure loss. In arguing against the proposed modification of Gregory in view of Piddock, Appellant argued that if Gregory were modified in view of Pidcock such that a first portion of air went down the sides of the shaped pad that extends through a cut-out in the combustor support shell and a second portion of the air went through a passage in the shaped pad from the plenum to the combustor, then the shaped pad would take less than 100 percent of a liner pressure loss. However, when Examiner pointed out that Applicant’s claims and drawings allow for flow around the sides of their shaped pad, seals between the cut-out and the shaped pad are not disclosed in Applicant’s specification, and thus, the structure as claimed wouldn’t meet the requirements of taking a 100 percent pressure loss by Appellant interpretation of the claim limitation, Appellant stopped interpreting the claim limitation with the liner pressure loss in this manner. Thus, there is nothing in the record as to what it means for a shaped pad extending through a cut-out with a passage that passes air from the plenum to the combustion chamber to take less than 100 percent of a liner pressure loss. Hence, because the claimed structure appears to inherently provide a 100 percent liner pressure loss, in what manner the shaped pad taking 100 percent of the liner pressure loss further limits the claims is unclear. 





Rejections under 35 USC 103
Appellant argues that their design is a single wall design and the prior art teaches a double design and that the proposed modification of Gregory in view of Pidcock “converts” a “double wall” design into a “single wall” design and hence, this modification is improper. This argument implies that Applicant’s design is a “single wall” design. However, as is discussed as follows, Applicant’s design is not a single wall design. Appellant repeats this argument throughout the Appeal, i.e., the claimed invention is a single wall design and the prior art is a double wall which distinguishes Applicant’s invention from the prior art.
 On page 21 of the Appeal Brief, Appellant argues “Both the Gregory reference and the Pidcock reference are based upon the principle operation with double wall designs. The Office Actions includes the erroneous assertion that the double wall design of Gregory can be converted into a single wall design based on the teaching from the Pidcock reference. The Office Action includes the erroneous assertion that one of ordinary skill in the art would drill effusion holes through the protrusion of Gregory in order to conduct cooling air through the protrusion in order to generate film cooling.”
In ¶39 of Applicant’s specification, Applicant states “the hybrid double wall 116 is a cross between a double wall system and a single wall system for combustors.” Thus, Applicant’s design is not a “single wall” design. In ¶11, Applicant’s specification discloses a hybrid double wall design with heat shield having a shaped pad that extends through a combustor support shell where the shaped pad doesn’t have effusion apertures. In ¶13, Applicant’s specification discloses that the effusion apertures are added to the hybrid double wall design as an alternate embodiment. In ¶15, Applicant discloses a hybrid double wall design with a shaped pad having effusion apertures. Thus, Applicant discloses that hybrid double wall designs with shaped pads extending through a combustor support shell where the shaped pad may or may not have effusion apertures. 

    PNG
    media_image2.png
    1298
    1071
    media_image2.png
    Greyscale

As shown in the Annotated Figure above, Gregory teaches a hybrid double wall design like Applicant’s double wall design because Gregory includes heat shield with a shaped pad that extends through a cut-out in a combustor support shell (Examiner notes that the cut-out extending through the support shell was added to the figure by the Examiner. However, this feature is clearly taught by Gregory and is not disputed by Applicant.). For both Applicant’s design and Gregory’s design, the shaped pad that extends through the combustor support shell is adjacent to areas that include two walls with a gap between them. The addition of effusion apertures to the hybrid double wall design of Gregory via the proposed modification in view of Piddock doesn’t “convert” the hybrid double wall design to a single wall design, as suggested by Appellant, because Applicant discloses that their hybrid double wall designs can have shaped pads with or without effusion apertures.
On the bottom of Page 18 of the Appeal Brief, Appellant argues that the Gregory reference does not teach or suggest a single wall design. Examiner agrees. Gregory teaches a hybrid double wall design similar to what is claimed and disclosed by Applicant. As shown in the annotated figure above, both Applicant and Gregory each teach hybrid double wall designs that include shaped pads on heat shields that extend through combustor support shells.
On page 22 of the Appellant argues “The proposed modification of the Gregory reference changes the principle of operation from a double wall design into a single wall design. The combination of the primary reference Gregory is impermissible since converting the Gregory reference from a double wall design into a single wall design changes the principle of operation of Gregory.” This argument seems spurious because Applicant’s claimed invention is not a single wall design but a hybrid double wall design as defined by Applicant. Further, as disclosed by Applicant, the proposed modification results in another embodiment of a hybrid double wall design as defined by Applicant. Again, in ¶39, Applicant states their invention is “a cross between a double wall system and a single wall system for combustors.” Thus, Applicant’s invention is not a single wall design and adding effusion apertures to in the shaped pads in Gregory as suggested by Pidcock is just another embodiment of a hybrid double wall design as defined by Applicant’s specification.
Appellant argues on page 22 “The Gregory reference teaches a two wall structure with a method of distributing the cooling flow uniformly in the middle cavity between walls 27 and 28 and to enhance heat transfer in the middle cavity. It has a local cavity to create a localized turbulator to enhance the convection cooling. Thus, it has nothing to do with a single wall aperture of fluid flow from upstream of the liner and into the combustor. Gregory and Pidcock are strictly limited to two wall systems and never teach or suggest the single wall concept as claimed.” Applicant’s arguments are based on a feature not required in Gregory. Gregory teaches the local cavity to create a localized turbulator is not required (In Fig. 5, local cavity 60 is shown. In Fig. 6, no cavity is present). Again, as discussed above, Applicant’s claimed invention is not a single wall design but a hybrid double wall design.
Appellant argues on page 22 “Additionally, stealing cooling air from the cavity that flows across the internal wall 28 and bypassing the vortex generator trough 60 defeats the Gregory design. Gregory at
[0060]-[0062] explicitly teaches the importance of redirecting the cooling flow smoothly to take a lateral path 43A/43B and become more aligned with the inner surface 41 to remove heat efficiently via convection from inner surface 41 of the internal wall 28. The trough 60 further improves the heat transfer from the internal wall 28 by generating a vortex. There is no evidence found in Gregory to change the double wall design into a single wall design, this concept of changing the double wall design into a single wall design is unsupported. The modification proposed in the Office Action changes that
principle of operation.” Appellant’s arguments are unclear. As noted in the previous paragraph, Gregory’s design doesn’t require a trough 60 (see Figure 6 of Gregory) and Applicant doesn’t teach a single wall design. 
Appellant argues on page 23 that “The assertion in the Office Action at page 10 that the
proposed hole drilling into the protrusion 50 would improve the cooling of the Gregory device is also erroneous and merely conclusory statements by the Examiner. The assertions are without evidence on the record and without support from the cited references. Nothing in Gregory suggests drilling holes
through protrusion 50, explicitly or implicitly. The Office Action provides no evidence on the record to support the assertion that changing the principle of operation of Gregory that is, changing a double wall cooling arrangement into a single wall cooling arrangement, improves the cooling of the Gregory device. There is no evidence of a probability of success provided. The Office Action completely neglects the reference as a whole and the principles that Gregory's cooling design rely upon.” 
Appellant appears to arguing the references individually, which is improper. The motivation for the proposed modification to Gregory is from Pidcock. As discussed on page 10 of the Office Action, Pidcock teaches drilling effusion apertures through shaped pads to provide film cooling of the heat shield. The effusion apertures can cool hot spots. An advantage of drilling through the shaped pad is that the increased thickness of the shaped pad allows effusion apertures to be drilled that are sloped at angles more parallel to the heatshield surface, which increases the effectiveness of the cooling film exiting the effusion apertures without weakening the heatshield. This teaching from Pidcock provides the motivation for the proposed modification to the shaped pads of Gregory. 
Pidcock teaches effusion apertures can be drilled through a shaped pad. This feature provides evidence of a probability of success. In Pidcock, the shaped pad doesn’t extend through the combustor support shell. However, increasing the thickness of the shaped pad doesn’t make it more difficult to drill the holes.
Appellant argues on page 24, “The Gregory reference does not include a teaching or
suggestion to drill holes through the protrusion 50 to divert cooling air through the protrusion. One of ordinary skill in the art would not be motivated to make any such modification to the protrusion 50 because the protrusion 50 is specifically designed to direct the cooling air over the surface of the protrusion 50 from the tip to the base and across the surface of the inner surface 41 of the internal wall 28. By drilling holes through the protrusion 50, the cooling air 44 will be diverted away from flowing past the trough 60 and across the inner surface 41 negatively impacting the principle of operation of the Gregory reference and rendering the Gregory reference unsatisfactory for its intended purpose. Such construction on the very small protrusion 50 would damage the protrusion and would discourage one skilled in the art from such modification.” As discussed above, the motivation for the combination is provided by Pidcock, not Gregory and the Gregory reference doesn’t require trough 60. 
Appellant argues the protrusion 50 is “very small.” Thus, one of skill of the art would not modify the protrusion because making the effusion holes through the protrusions would damage them. On page 24, Appellant cites the Affiant and items 14-19 from the Affidavit for support in regards to this conclusion. However, the premise of this argument, that the protrusions in Gregory are “very small” is not supported in the prior art. The teachings of Gregory, don’t provide absolute dimensions for the shaped pads (Appellant refers to them as protrusions). There is nothing that limits the shaped pads in Gregory to be the same size as Applicant’s shaped pads. Further, the claims don’t include any absolute dimensions for the shaped pads.
	In regards to the combination of Gregory and Pidcock further in view of Cuhna on page 26, Appellant argues “Pidcock teaches special treatment effusion holes from the intermediate cavity into the combustor to protect special features like the attachment post and trailing edge of the combustion holes which is different from the current claims with a single wall where the flow is flowing from upstream of
the liner and into the combustor at locations where the combustor flame touches down. Since the air flows directly through apertures, it has higher dynamic pressure to push the flame away from the line. Pidcock's effusion hole would have limited velocity since it is flowed from the middle chamber. Thus, the Pidcock modification would fail to operate to push the flame away from the liner.” 
It is unclear why this argument is introduced in the combination with Cuhna at this point in the Appeal Brief. This instance is the first time this argument has been presented in the prosecution. It is not clear whether Appellant is trying to argue something about the proposed modification to Gregory in view of Pidcock, in which case, the argument should be presented above in arguing against the combination of Gregory and Pidcock or Appellant is arguing something about the combination of Gregory and Pidcock in view of Cuhna and the proposed modifications that is being argued against is a modification to Gregory and Pidcock in view of Cuhna. Appellant repeats the arguments that their invention is a “single wall” design and Cuhna teaches a double wall design. As discussed above, Applicant’s doesn’t teach a “single wall design” but a double wall design.
For the above reasons, it is believed that the rejections should be sustained.


Respectfully submitted,
/D.P.O./Examiner, Art Unit 3741                                                                                                                                                                                                        
Conferees:
Todd E. Manahan
/TODD E MANAHAN/Supervisory Patent Examiner, Art Unit 3741                                                                                                                                                                                                        
/Daniel DePumpo/
RQAS 

Requirement to pay appeal forwarding fee.  In order to avoid dismissal of the instant appeal in any application or ex parte reexamination proceeding, 37 CFR 41.45 requires payment of an appeal forwarding fee within the time permitted by 37 CFR 41.45(a), unless appellant had timely paid the fee for filing a brief required by 37 CFR 41.20(b) in effect on March 18, 2013.